Exhibit 99.2 Investor Supplement February 2011 2 Forward-Looking Statements Certain statements made by Meadowbrook Insurance Group, Inc. in this presentation may constitute forward-looking statements including, but not limited to, those statements that include the words "believes," "expects," "anticipates," "estimates," or similar expressions. Please refer to the Company's most recent 10-K, 10-Q, and other Securities and Exchange Commission filings for more information on risk factors. Actual results could differ materially. These forward- looking statements involve risks and uncertainties including, but not limited to the following: the frequency and severity of claims; uncertainties inherent in reserve estimates; catastrophic events; a change in the demand for, pricing of, availability or collectability of reinsurance; increased rate pressure on premiums; obtainment of certain rate increases in current market conditions; investment rate of return; changes in and adherence to insurance regulation; actions taken by regulators, rating agencies or lenders; obtainment of certain processing efficiencies; changing rates of inflation; and general economic conditions. Meadowbrook is not under any obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. 3 Expense Reclassification During the first quarter of 2010, the Company made certain reclassifications to the expense classifications on the Consolidated Statement of Income. These reclassifications were made to enable the user of the financial statements to calculate the GAAP combined ratio directly from the Consolidated Statement of Income. As a result, the Consolidated Statement of Income for the twelve months ended December 31, 2009 has been reclassified to conform to this revised presentation. These reclassifications do not change total expenses or consolidated net income as originally reported for the twelve months ended December 31, 2009. Please refer to Form 8- k filed on May 3, 2010 for further detail. For the twelve months ended December 31, 2010, this refinement resulted in a 1.7 percentage point increase in the expense ratio, a 1.0 percentage point decrease in the loss and LAE ratio and a decrease of $4.9 million in general selling and administrative costs. 4 Full Year 2010 v. 2009 Comparison (in thousands, except ratios) Underwriting and Investing Activities Top line premium growth driven primarily bynew initiatives that were launched in the second half of 2009 Growth in net investment income reflects 11.6% growth in average invested assets, off-set by a prolonged low reinvestment rate environment in 2010 See slide 5/ for combined ratio analysis Net Commissions & Fees Decline in fee and commission revenue is driven by continued soft market and conversion of USSU to our paper in Q4 2010 After the cost refinement reduction of $4.9 million, the remaining decrease in general selling and administrative expense reflects our ability to leverage fixed costs Other Expenses Reduction in other expenses driven by lower outstanding debt balance and reduction of scheduled amortization 5 Loss and LAE Ratio The 2010 loss ratio includes 4.7 points of favorable development compared to 5.3 points of favorable development in 2009 The 2010 loss ratio includes the 1.0 point reduction to ULAE due to the refinement of the allocation process for administrative expenses and claims handling expenses Excluding the 1.0 point reduction to ULAE, the 2010 loss and LAE ratio is slightly higher than 2009 due to higher incurred losses in short tail lines in Expense Ratio The 2010 expense ratio increase reflects an increase in external expenses, includinghigher commissions paid to agents for performing certain policy processing activities We refined our allocation process between administrative expense and claims handling and general selling and administrative expenses, which resulted in a 1.7 point increase in the expense ratio. Otherwise, 2010 internal expenses are slightly down from 2009 as we leverage fixed costs (in thousands, except ratios) Calendar Year Ratios 12 months ended 2009 12 months ended 2010 Net Earned Premium Net Loss and Loss Adjustment Expense GAAP Net Loss and LAE Ratio 60.7% 60.6% Policy Acquisition and Other Underwriting Expenses GAAP Expense Ratio 32.5% 34.4% GAAP Combined Ratio 93.2% 95.0% Accident Year Ratios Calendar Year GAAP Net Loss and LAE Ratio 60.7% 60.6% Favorable Prior Year Development Impact of Favorable Prior Year Development 5.3% 4.7% Accident Year Loss Ratio 66.0% 65.3% GAAP Expense Ratio 32.5% 34.4% Accident Year Combined Ratio 98.5% 99.7% 6 ROE Components We have generated predictable earnings over the past two years, meeting our target ROAE range of 10% - 17%. 7 ROAE & Combined Ratio Illustration 2010 - ROAE of 11.4%, Combined Ratio of 95.0% and Investment Yield of 4.2% We strive to deliver predictable earnings across the market cycle with a return on average equity target of 10% - 17%. 8 Investment Portfolio Appendix 9 We Maintain a High Quality, Low Risk Investment Portfolio We maintain a conservative investment portfolio Portfolio Allocation and Quality Allocation based on market value Low equity risk exposure –98% fixed income and cash –2% equity High credit quality –98% of bonds are investment grade –Average S&P rating of AA / Moody’s of Aa2 The effective duration of our $1.3 billion portfolio is 5.0 years The duration on net reserves of $784 million is approximately 3.3 years NOTE: Data above as of December 31, 2010 10 Municipal Bonds Municipals v. Entire Portfolio Quality Indicators State Profile Credit Enhancements* $546.7M market value; 44% of the investment portfolio December 31, 2010 net unrealized gain was $20.0M Tax exempt unrealized gain$19.7M Taxable unrealized gain$0.3M Average tax equivalent yield:5.5% FMV as a % of BV is 103.8% as of December 31, 2010 11 Structured Securities Structured Relative to Entire Portfolio Quality Indicators RMBS Profile $247.9M market value; 20% of the managed portfolio December 31, 2010 unrealized gain was $12.9M RMBS unrealized gain$11.3M CMBS unrealized loss$0.8M ABS unrealized loss$0.8M Average investment yield:5.2% 12 Corporate Fixed Income Corporates Profile Corporates Relative to Entire Portfolio Quality Indicators Sector Weight Consumer non-cyclicals 19% Banking 14% Energy 13% Electric 10% Basic Industry 8% All Other Sectors 36% $400.5M market value; 32% of the managed portfolio December 31, 2010 unrealized gain was $20.2M. Average investment yield: 4.6% 13 Government and Agency Government and Agency Profile Government and Agency Relative to Entire Portfolio $26.7 million market value; approximately 2% of the managed portfolio 100% rated AAA December 31, 2010 unrealized gain was $1.3 million Average investment yield: 3.1% 14 Equities Equities Relative to Entire Portfolio Top 5 Equity Holdings $28.5 million market value; 2% of the managed portfolio December 31, 2010 unrealized gain was $2.9M Preferred stock unrealized gain $2.0M Bond mutual fundunrealized gain $0.9M Average tax equivalent yield: 7.9%
